WALKER, J.
The case of Randolph t. Cook & Ellis, 2 Porter, 286, is distinguishable from this. In that case, the entire cause of action was immature at the commencement of the suit. In this case, only one of the three notes sued on was not due when the suit was commenced, and there is no other objection to the declaration. It is unnecessary, therefore, in the decision of this case, either to maintain or to overrule that decision. The declaration here contains a good cause of action; and if the defendant had resisted the judgment of the court below, either by plea or demurrer,' the defense would have been partial, going only to a part of the matter embraced in the declaration. Such a defense is not available in this court, when no objection was in any way made in the court below. — Code, § 2405.
The judgment of the court below is affirmed.